Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 11-12, 14-15, 21-22 and 25-29  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reese et al (EP 1710263 A1).
Reese discloses a two part polyurethane adhesive composition comprising a first part comprising a) an isocyanate prepolymer prepared from 60wt% of an OH terminated polybutadiene and an MDI mixture [p8, Section 1.2] and a second part comprising b) a polyether polyol and c) a 1,4-butanediol chain extender [p8, Section 1.1]. The composition preferably includes a catalyst [p6 ¶9] and fillers in 5 to 50wt% [p6¶11]. The composition is useful for bonding substrates [p7¶ 12] and the urethanization curing on substrates is done at least 50°C [p8 Section 2.3]. I a preferred embodiment, the polybutadiene diol has a functionality of 2.0 to 2.6 [p3¶11] which results in the same isocyanate functionality when reacted with a diisocyanate.
Regarding the amount of component c) in claim 1, in the Example 1 of Reese, the butanediol is included in 2.52 wt% of the adhesive composition [p8, Section 1.3, 4wt% of the polyol component]. Examiner holds the opinion that this example anticipates the claimed range of about 3wt% to about 12wt%. Furthermore, the general disclosure of Reese discloses that the preferable content range of the chain extender (b-5) is 9 to 15wt% in the polyol component (b) [p6 ¶6-7]. Since the polyol component (b) and the isocyanate component (a) are used in the Examples of Reese in about a 1:1 weight ratio [p8-9], this is an implied range of about 4.5 to 7.5wt% of the chain extender in the polyurethane composition. It is the opinion of the Office that the disclosed range of 4.5 to 7.5wt% is disclosed with sufficient specificity to anticipate the corresponding claimed range of about 3wt% to about 12wt%. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claims 5 and 26, Examiner holds the opinion that the Examples 1 – 3 that each disclose 60wt% of the polybutadiene diol in the isocyanate prepolymer component a) [p8-9, Sections 1.2, 2.2 and 3.2] anticipates “about 55wt%” of “about 50wt%” of hydrophobic polyol in the prepolymer. Alternatively, the general disclosure requires the isocyanate prepolymer comprises 50 to 90wwt% of polybutadiene diol (a-2) [p5 ¶2], which explicitly overlaps the claimed range.
Regarding claim 12, the adhesive composition of the Example 1 includes 118 g of isocyanate component and 200 g of polyol component [p8 section 1.3] wherein the polyol component comprises 74.7wt% of the polyether polyol [p8, Section 1.1]. This is a content of isocyanate prepolymer of 37wt% and polyol of 47 wt%.
Regarding claim 25, Reese discloses that the major component of the polyol component is (b-1) polyether polyol that may be (hydrophilic) polyethylene oxide [p5¶6-8]. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced.

	
Double Patenting
There is currently no ODP rejection over copending US Application 16980123 because the copending claims at least do not disclose the claimed amount of low molecular weight compounds c). 
There is currently no ODP rejection over US Patent No. 10,428,251 because the patent claims at least do not disclose the claimed amount of low molecular weight compounds c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766